                   Case 7:19-cr-00210-CS Document 23 Filed 11/12/19 Page 1 of 1




                                       CALHOUN 8c LAWRENCE,              LLP
                                               ATTORNEYS AT LAW
                                                   81 MAIN STREET

                                                     SUITE 504

                                           WHITE PLAINS, NEW YORK 10601
CLINTON W. CALHOUN, III*                                                                       (914) 946-5900
KERRY A. LAWRENCE**
                                                                                             FAX (914) 946-5906

REBECCA R. BROWN**
                                               November 12, 2019
 *ALSO ADMITTED IN VA & DC
..ALSO ADMITTED IN CT


                                                  Ms. Brown is authorized for up to10 hours at $110 per hour,
        BY ECF                                    nunc pro tunc to 10/25/19.
        Honorable Cathy Seibel
        United States District Judge
        United States Courthouse
        300 Quarropas Street
        White Plains, NY 10601                                                                          11/12/19

                 Re:     United States v. Braulio Mata
                         19 Cr. 210 (CS)

        Dear Judge Seibel:

                I am the attorney for Braulio Mata, a defendant in the above-referenced matter, appointed
        pursuant to the Criminal Justice Act. I write requesting that the Court appoint my associate,
        Rebecca Brown, to be compensated nunc pro tunc for work as early as October 25, 2019, and to
        continue to assisting me in this case, including reviewing the discovery that the Government has
        produced, engaging in legal research and drafting motions, if necessary, along with meeting with
        the defendant.

                I am seeking authorization for Ms. Brown to work up to 10 hours on this matter. At the
        conclusion of this case, she will submit a voucher subject to Court approval. I am asking that
        Ms. Brown be approved at a rate of $110/hour, which is a rate typical for associates with her
        level of experience.

              If the foregoing meets with the Court's approval, then I respectfully request that Your
        Honor "So Order" this letter.

                 Thank you for your consideration in this matter.

                                               Respectfully submitted,

                                               CSLik                 CgQ44-md3
                                               Clinton W. Calhoun, III

        /kvm
